Exhibit 10.1
EXECUTION COPY
OPERATING EXPENSE REIMBURSEMENT AND GUARANTY AGREEMENT
     THIS OPERATING EXPENSE REIMBURSEMENT AND GUARANTY AGREEMENT (the
“Agreement”), effective as of this 25th day of May, 2011, is made by and among
Steadfast Income REIT, Inc., a Maryland corporation (the “Company”), Steadfast
Income Advisor, LLC, a Delaware limited liability company (“Advisor”), Beacon
Bay Holdings, LLC (“Beacon Bay”), a Delaware limited liability company, and
Rodney F. Emery, as an individual (“Emery”).
     WHEREAS, Advisor provides certain advisory services to the Company pursuant
to the Amended and Restated Advisory Agreement, dated as of May 4, 2010, by and
between the Company and Advisor as amended by Amendment No. 1, dated as of
March 21, 2011 (the “Advisory Agreement”);
     WHEREAS, Section 11(d) of the Advisory Agreement provides that commencing
upon the fourth fiscal quarter following the fiscal quarter ended March 31,
2010, the Company shall not reimburse Advisor at the end of any fiscal quarter
in which Operating Expenses (as defined in the Advisory Agreement) for the four
consecutive fiscal quarters then ended (the “Expense Year”) exceed the greater
of 2% of average invested assets of the Company or 25% of net income of the
Company (the “2%/25% limitation”) for such year;
     WHEREAS, for the four fiscal quarters ended March 31, 2011, the Company
exceeded the 2%/25% limitation by $1,230,316 (the “March 2011 Excess Amount”),
of which a portion has been incurred directly by the Company and a portion has
been reimbursed to Advisor;
     WHEREAS, pursuant to Section 11(d) of the Advisory Agreement, Advisor will
be required to reimburse the Company for the March 2011 Excess Amount on or
before June 30, 2011 unless the independent directors of the Company approve the
March 2011 Excess Amount;
     WHEREAS, pursuant to the Company’s Second Articles of Amendment and
Restatement, the independent directors of the Company have approved the
March 2011 Excess Amount subject to the conditions set forth in this Agreement;
     WHEREAS, Beacon Bay and Emery will receive substantial direct and indirect
benefits from the execution and delivery of this Agreement by the Company; and
     WHEREAS, as an inducement to the Company to enter into this Agreement,
Beacon Bay and Emery have agreed to guaranty the Guaranteed Obligations (as
hereinafter defined), on the terms and conditions set forth herein.
     NOW, THEREFORE, in consideration for the foregoing and for the mutual
covenants and promises herein set forth, the parties hereto hereby agree as
follows:
     1. Agreement to Reimburse. If, on the earlier of the termination date of
the Advisory Agreement or December 31, 2011 (the “Determination Date”), total
Operating Expenses of the Company exceed the 2%/25% limitation (measured for the
Company’s entire operating history), then Advisor shall promptly, but in no
event later than 15 days following the Determination Date (the

 



--------------------------------------------------------------------------------



 



“Payment Date”), reimburse the Company for the March 2011 Excess Amount to the
extent the March 31, 2011 Excess Amount is greater than an amount equal to
(x) total Operating Expenses of the Company less (y) the 2%/25% limitation,
measured for the Company’s entire operating history (such amount, the
“Determination Date Payment”). The Company agrees that the March 2011 Excess
Amount shall not exceed $1,230,316.
     2. Reimbursement of Determination Date Payment. Within 30 days of
December 31 of each year subsequent to December 31, 2011, Advisor shall be
reimbursed for the Determination Date Payment, if any, to the extent that total
Operating Expenses of the Company through such year end date do not exceed the
2%/25% limitation from the commencement of the Company’s operations through such
year end date.
     3. Ongoing Payment of Operating Expenses. From April 1, 2011 until the
Company’s Operating Expenses from the commencement of the Company’s operations
are below the 2%/25% limitation, all Operating Expenses incurred by the Company
on or after April 1, 2011 will be paid by Advisor on the Company’s behalf and
the Company shall not directly pay for any Operating Expenses incurred on or
after April 1, 2011. The Company and Advisor acknowledge that for each quarter
in which Advisor pays all Operating Expenses of the Company, to the extent total
Operating Expenses during the prior four fiscal quarters exceed the 2%/25%
limitation, the Company will, subject to a determination by the independent
directors of the Company that a substantial justification for such excess
exists, reimburse Advisor for such excess amount in the future when the amount
to be reimbursed does not result in the Company’s total Operating Expenses
exceeding the 2%/25% limitation (measured for the Company’s entire operating
history).
     4. Deferral of Acquisition Fee. To the extent there remains any obligation
of Advisor to reimburse the Company for the March 2011 Excess Amount during the
Company’s fourth fiscal quarter ending December 31, 2011 (the “Fourth Quarter”),
the Company shall offset, as a reduction of such obligation, any acquisition
fees to be actually paid to Advisor pursuant to the Advisory Agreement during
the Fourth Quarter. For purposes of the preceding sentence, any acquisition fees
deferred pursuant to the Advisory Agreement shall not be considered as an offset
of the amount to be paid by Advisor on the Determination Date.
     5. Beacon Bay Guaranty.
          (a) Beacon Bay hereby absolutely, irrevocably and unconditionally
guarantees (the “Guaranty”), as a primary obligor and not merely as a surety:
(i) due and punctual payment of all amounts due and payable by Advisor to the
Company and its successors or assigns under this Agreement, when and as the same
shall become due and payable; and (ii) all expenses, including, without
limitation, reasonable attorneys’ fees and disbursements, that are incurred by
the Company in the enforcement of the Guaranty (the “Guaranteed Obligations”).
Payment by Beacon Bay under the Guaranty shall be made in immediately available
funds no later than three business days following the Payment Date if the
Determination Date Payment has not been received by the Company. This Guaranty
and the obligations of Beacon Bay under this Guaranty constitute an absolute,
present and continuing guaranty of payment and performance and not of
collectibility. The obligations of Beacon Bay under this Guaranty are in no way
conditioned or contingent upon any action or omission by the Company or upon any
other action, occurrence, or circumstance whatsoever. It is expressly understood
and agreed that the obligations of Beacon Bay hereunder are

2



--------------------------------------------------------------------------------



 



and shall be absolute under any and all circumstances and shall not be subject
to any counterclaim, setoff, deduction or defense. Beacon Bay agrees that its
liability hereunder shall be direct and immediate as a primary obligation and
liability, irrespective of whether Advisor has commenced the exercise of any
remedies under this Agreement. The Company may, at its option, proceed directly
and at once, without notice, against Beacon Bay to collect and recover the full
amount of the Guaranteed Obligations, or any portion thereof, without proceeding
against Advisor or any other person or entity.
          (b) Beacon Bay agrees that the Guaranty under this Section 5 shall
continue to be effective or be reinstated, as the case may be, if at any time
all or part of any payment of any of the Guaranteed Obligations is rescinded or
must otherwise be returned by the Company or any other person upon the
insolvency, bankruptcy or reorganization of the Advisor or otherwise.
          (c) Beacon Bay hereby waives (i) diligence, promptness, presentment,
demand for payment or performance and protest and notice of protest, notice of
acceptance and any other notice in respect of the Guaranteed Obligations or any
part of them, (ii) any defenses or benefits that may be derived from or afforded
by law which limit the liability of or exonerate guarantors or sureties (other
than the defense of indefeasible payment in full of the Guaranteed Obligations)
or which may conflict with the terms hereof and (iii) any defense arising by
reason of any disability or other defense or equitable or legal discharge of the
Advisor.
     6. Secondary Guaranty.
          (a) Emery hereby absolutely, irrevocably and unconditionally
guarantees (the “Secondary Guaranty”), as a primary obligor and not merely as a
surety: (i) due and punctual payment of all Guaranteed Obligations; and (ii) all
expenses, including, without limitation, reasonable attorneys’ fees and
disbursements, that are incurred by the Company in the enforcement of the
Guaranty and the Secondary Guaranty. Payment by Emery under the Secondary
Guaranty shall be made promptly upon demand therefor by the Company in
immediately available funds. This Secondary Guaranty and the obligations of
Emery under this Secondary Guaranty constitute an absolute guaranty of payment
and performance and not of collectibility. It is expressly understood and agreed
that the obligations of Emery hereunder are and shall be absolute under any and
all circumstances and shall not be subject to any counterclaim, setoff,
deduction or defense.
          (b) Emery agrees that the Guaranty under this Section 6 shall continue
to be effective or be reinstated, as the case may be, if at any time all or part
of any payment of any of the Guaranteed Obligations is rescinded or must
otherwise be returned by the Company or any other person upon the insolvency,
bankruptcy or reorganization of the Advisor or otherwise.
          (c) Emery hereby waives (i) diligence, promptness, presentment, demand
for payment or performance and protest and notice of protest, notice of
acceptance and any other notice (other than as set forth in clause (d) below) in
respect of the Guaranteed Obligations or any part of them, (ii) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties (other than the defense of indefeasible
payment in full of the Guaranteed Obligations) or which may conflict with the
terms hereof and (iii) any defense arising by reason of any disability or other
defense or equitable or legal discharge of the Advisor.

3



--------------------------------------------------------------------------------



 



          (d) Notwithstanding anything to the contrary contained in this
Section 6 or elsewhere in this Agreement, Emery shall have no liability under
this Section 6 until the Company has provided notice to Emery pursuant to
Section 8 hereof that Beacon Bay has failed to perform, or is unable to perform
(as determined by a majority of the independent directors of the Company in
their sole and absolute discretion), its obligations under the Guaranty, which
notice shall be conclusive and binding upon Emery. Emery agrees that upon
receipt of such notice, his liability hereunder shall be direct and immediate as
a primary obligation and liability, irrespective of whether Advisor has
commenced the exercise of any remedies under this Agreement and the Company may,
at its option, proceed directly and at once, without notice, against Emery to
collect and recover the full amount of the Guaranteed Obligations, or any
portion thereof, without proceeding against Advisor or any other person or
entity.
     7. Termination. This Agreement shall terminate when all conditions and
obligations set forth herein have been satisfied by the parties hereto.
     8. Notice.
          (a) The parties hereto agree and acknowledge that notices, demands and
other communications sent in accordance with this Section 8 by the Chairman of
the Audit Committee (as authorized by a majority of the independent directors of
the Company) shall constitute notice by the Company.
          (b) All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given and delivered if
by overnight delivery, by a nationally-recognized carrier; if by mail, by first
class certified mail, postage prepaid, or delivered personally; or if sent by
facsimile, with transmission confirmed by a printout from the facsimile machine
and simultaneously followed by the original communications by first class
certified mail, postage prepaid:
If to the Company, Advisor, Beacon Bay and/or Emery:
c/o Steadfast Companies
18100 Von Karman Avenue
Suite 500
Irvine, California 92612
Telephone: (949) 852-0700
Facsimile: (949) 852-0143
Attention: Ana Marie del Rio

4



--------------------------------------------------------------------------------



 



in each case with a copy to:
Brown Equity Partners, LLC
2721 East Coast Highway, Ste. 108
Corona del Mar, California 92625.
Telephone: (949) 566-9121 ext 24
Facsimile: (949) 566-9842
Attention: Jeffrey J. Brown
and:
Alston & Bird LLP
1201 West Peachtree Street
Atlanta, GA. 30309-3424
Telephone: (404) 881-4417
Facsimile: (404) 881-7777
Attention: Rosemarie A. Thurston
or to such other address or addresses as may hereafter be specified by notice
given by any of the above to the others. Notices given by United States
certified mail as aforesaid shall be effective on the third business day
following the day on which they were deposited in the mail. Notices delivered in
person or by overnight courier shall be effective upon delivery. Notices given
by facsimile shall be effective when transmitted, provided facsimile notice is
confirmed by telephone and is transmitted on a business day during regular
business hours.
     9. Miscellaneous.
          (a) This Agreement shall be governed by the laws of the state of
Delaware. In the event that any provision hereof would, under applicable law, be
invalid or unenforceable in any respect, such provision shall be construed by
modifying or limiting it so as to be valid and enforceable to the maximum extent
compatible with, and permissible under, applicable law. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, which shall
remain in full force and effect.
          (b) This Agreement may not be assigned by any party hereto unless
agreed to in writing by each other party to this Agreement.
          (c) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to a written agreement of all of the parties
to this Agreement.
          (d) This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. This Agreement shall be effective when one or more
counterparts shall bear the signature of each party.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first above written.

                  COMPANY:    
 
                STEADFAST INCOME REIT, INC, a Maryland corporation    
 
           
 
  By:   /s/ Kevin Keating
 
   
 
  Name:   Kevin Keating    
 
  Title:   Treasurer    
 
                ADVISOR:    
 
                STEADFAST INCOME ADVISOR, LLC, a Delaware limited liability
company    
 
           
 
  By:   /s/ Ana Marie del Rio
 
   
 
  Name:   Ana Marie del Rio    
 
  Title:   Manager    
 
                BEACON BAY:    
 
                BEACON BAY HOLDINGS, LLC, a Delaware limited liability company  
 
 
           
 
  By:   /s/ Rodney F. Emery
 
   
 
  Name:   Rodney F. Emery    
 
  Title:   Manager    
 
                EMERY:    
 
                /s/ Rodney F. Emery                   Rodney F. Emery    

6